              Case 2:18-cr-00538-KOB-JHE Document 25 Filed 03/13/19 Page 1 of 5                                                                                                                                                                                                                                                                                          FILED
                                                                                                                                                                                                                                                                                                                                                                2019 Mar-13 PM 11:23
                                                                                                                                                                                                                                                                                                                                                                U.S. DISTRICT COURT
                                                                                                                                                                                                                                                                                                                                                                    N.D. OF ALABAMA


	  

                                                                                              IN	  THE	  UNITED	  STATES	  DISTRICT	  COURT	  

                                                                                    FOR	  THE	  NORTHERN	  DISTRICT	  OF	  ALABAMA	  

                                                                                                                                                SOUTHERN	  DIVISION	  

                                                                                                                                                                                                      	  

UNITED	  STATES	  OF	  AMERICA	  	  	  	  	  	  	  	  	  	  )	  

v.	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  )	  	  	  	  	  	  	  	  Case	  No.	  2:18-­‐cr-­‐538-­‐KOB-­‐JHE	  

CHRISTOPHER	  A.	  MCNABB	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  )	  

(A.K.A	  “RUDY”)	  	  	  	  	  	  	  	  	  	  	  	  

	  

                                                                            Defense	  Supplemental	  Brief:	  Motion	  to	  Suppress	  

                                                                                                                                                                                                      	  

       The	  right	  of	  the	  people	  to	  be	  secure	  in	  their	  persons,	  houses,	  papers,	  and	  

                effects	  against	  unreasonable	  searches	  and	  seizures	  shall	  not	  be	  voided	  and	  no	  

                    warrants	  issued,	  but	  on	  probable	  cause,	  supported	  by	  oath	  or	  affirmation,	  and	  

 particularly	  describing	  the	  place	  to	  be	  searched,	  and	  the	  persons	  or	  things	  to	  be	  seized.	  

                                                                                UNITED	  STATES	  CONSTITUTION,	  AMENDMENT	  1V	  

                                                                                                                                                                                                      	  

                                                                                                                                                     Procedural	  History	  

                1. On	  March	  5,	  2019	  pursuant	  to	  Defense	  Motion,	  this	  Court	  heard	  argument	  on	  

                                 the	  said	  Motion	  to	  Suppress.	  	  The	  Court	  has	  continued	  the	  Motion,	  Ordering	  

                                 supplemental	  briefing	  on	  the	  following	  issues:	  




	                                                                                                                                                                                                 1	  
       Case 2:18-cr-00538-KOB-JHE Document 25 Filed 03/13/19 Page 2 of 5



       .	  	  Whether	  the	  Defense	  contests	  the	  State	  Warrant,	  as	  well	  as	  the	  Federal	  

       Warrant.	  

       .	  	  Which	  specific	  portions	  of	  the	  search	  the	  Defense	  	  challenges	  ?	  	  And	  

       .	  	  Defendant’s	  standing	  contesting	  each	  portion	  of	  the	  search.	  

       2. At	  the	  hearing	  of	  March	  5,	  2019	  the	  Government	  stated	  that,	  in	  regard	  to	  each	  

              of	  the	  above	  inquiries,	  that:	  	  COUNTS	  ONE	  and	  FOUR	  of	  the	  indictment	  are	  a	  

              result	  of	  the	  Federal	  Warrant,	  and	  COUNTS	  TWO	  and	  THREE	  of	  the	  

              indictment	  are	  a	  result	  of	  the	  State	  Warrant.	  This	  Brief	  addresses	  the	  Court’s	  

              inquiry	  within	  the	  context	  of	  the	  above	  Government’s	  statement	  of	  context.	  

                                                                 General	  

This	  brief	  is	  based	  upon	  the	  Government’s	  disclosure.	  	  Factual	  statements	  following	  

refer	  to	  the	  Government’s	  “bates”	  numbers	  from	  those	  discovery	  materials.	  	  A	  copy	  

of	  each	  will	  me	  marked	  as	  defense	  exhibits	  and	  offered	  to	  the	  Court	  at	  our	  hearing	  

on	  Motion.	  	  	  

                                                                   Facts	  

       3. Pursuant	  to	  a	  Federal	  search	  warrant,	  dated	  April	  27,	  2018	  agents	  were	  

              authorized	  to	  search	  the	  “residence	  located	  at	  the	  end	  of	  McNabb	  Road	  

              Southwest,	  Leeds,	  Alabama	  35094”.	  	  Bates	  46.	  	  Further,	  the	  Description	  of	  

              Location	  to	  be	  Searched	  (although	  the	  street	  address	  is	  similarly	  redacted)	  

              describes	  the	  property	  with	  specificity.	  	  Bates	  50.	  	  No	  evidence	  exists	  that	  

              your	  Defendant	  owns	  this	  property.	  

       4. The	  search	  of	  this	  property	  would	  appear	  to	  be	  pursuant	  to	  this	  Federal	  

              warrant,	  although	  it	  would	  seem	  that	  State	  officers	  were	  acting	  as	  agents	  of	  



	                                                                     2	  
       Case 2:18-cr-00538-KOB-JHE Document 25 Filed 03/13/19 Page 3 of 5



            Federal	  agents.	  	  Bates	  4,	  at	  paragraph	  2,	  viz.	  “ATF,	  along	  with	  Jefferson	  

            County	  Sheriff’s	  Office	  (JCSO)	  executed	  a	  Federal	  Search	  Warrant	  at	  McNabb’s	  

            residence.”	  	  Bates	  04.	  	  (Italics	  mine).	  

       5. Three	  adults	  were	  sleeping	  in	  the	  residence	  authorized	  by	  the	  Federal	  

            Warrant;	  Barry	  McNabb	  	  (Defendant’s	  brother),	  Tina	  McNabb,	  and	  Heidi	  

            McDaniel.	  	  Your	  Defendant,	  Mr.	  Christopher	  McNabb	  was	  not	  at	  the	  

            residence.	  	  Heidi	  McDaniel	  “said	  that	  Christopher	  McNabb	  was	  somewhere	  

            outside	  the	  residence”.	  	  (Italics	  mine).	  Bates	  04.	  	  	  

       6. According	  to	  discovery	  materials,	  although	  Defendant	  McNabb	  was	  not	  in	  the	  

            residence	  authorized	  by	  the	  Federal	  warrant,	  multiple	  items	  of	  contraband	  

            were	  discovered.	  	  Bates	  at	  06.	  	  	  

       7. Additionally,	  “SA	  Brantley	  obtained	  written	  and	  verbal	  consent	  to	  recover	  the	  

            firearms	  and	  ammunition	  in	  outbuilding	  #1	  from	  Christopher	  McNabb,	  Barry	  

            McNabb,	  and	  Tina	  McNabb	  (see	  attached)	  .	  .	  .	  The	  following	  items	  were	  

            recovered	  from	  outbuilding	  #1	  .	  .	  .	  Bates	  06	  –	  07.	  	  	  

       8. A	  memorialization	  of	  that	  “Consent	  to	  Search”	  may	  be	  found	  at	  Bates	  69.	  	  The	  

            description	  of	  the	  “vehicle,	  premises,	  person,	  or	  items	  to	  be	  searched”	  is	  not	  

            listed.	  	  	  

       9. Further	  complicating	  this	  fact	  pattern	  is	  the	  “State	  Warrant’”	  upon	  which	  the	  

            Government	  relies.	  	  That	  Warrant	  is	  signed	  by	  a	  judge	  of	  competent	  

            jurisdiction	  at	  “0828	  o’clock	  A.M.	  this	  30	  day	  of	  April,	  2018”,	  authorizing	  a	  

            search	  of	  a	  residence	  (270	  McNabb	  Road?)	  	  Bates	  109,	  110.	  	  The	  Return	  and	  

            Inventory	  is	  certified	  as	  having	  occurred	  “at	  8	  O’clock	  A.M.	  this	  30	  day	  of	  



	                                                                         3	  
       Case 2:18-cr-00538-KOB-JHE Document 25 Filed 03/13/19 Page 4 of 5



            April,	  2019”.	  	  Bates	  111.	  	  Fully	  28	  minutes	  before	  this	  issuance	  of	  the	  warrant.	  	  

            (Italics	  mine).	  	  	  

       10. 	  Still	  further	  are	  vexing	  issues	  and	  other	  Government	  statements,	  viz.	  “We	  

            searched	  approximately	  10	  cars,	  house,	  2	  shed,	  2	  campers	  and	  a	  trailer”	  	  

            Bates	  98.	  	  “[Defendant]	  Christopher	  McNabb	  was	  inside	  the	  residence	  upon	  

            arrival”	  	  Bates	  99,	  103.	  	  Nowhere	  is	  there	  scintilla	  of	  authorization	  for	  the	  

            search	  of	  “approximately	  10	  cars,	  house,	  2	  shed,	  2	  campers,	  and	  a	  trailer.”	  	  

            And	  there	  no	  “evidence”	  that	  Mr.	  Christopher	  McNabb	  was	  inside	  the	  lawful	  

            residence	  of	  the	  search	  “upon	  arrival”.	  	  And,	  if	  Mr.	  McNabb	  does	  not	  own	  the	  

            residence,	  what	  is	  meant	  by	  the	  “lawful	  residence”?	  

       11. Finally,	  	  the	  Government	  states	  “There	  were	  7	  adults	  and	  1	  child	  in	  the	  

            residence”.	  	  Bates	  113.	  	  As	  is	  much	  of	  this	  discovery,	  the	  defense	  is	  at	  a	  loss	  to	  

            understand	  to	  what	  this	  statement	  may	  refer.	  	  (Contra,	  please	  refer	  to	  

            paragraph	  5	  of	  this	  Brief.	  	  The	  Government	  contradicts	  itself	  again).	  	  	  

                                                                          	  

                                                                 Standing	  

       12. The	  defense	  submits	  that	  the	  issues	  presented	  are	  of	  Constitutional	  

            proportions.	  	  As	  such,	  your	  Defendant,	  Mr.	  McNabb	  has	  standing	  to	  challenge	  

            the	  errors,	  omissions	  and	  material	  inconsistencies	  of	  both	  the	  Federal	  and	  	  

            the	  State	  warrants.	  	  	  

            	  

Respectfully	  submitted	  this	  13th	  day	  of	  March	  2019.	  

	  



	                                                                      4	  
        Case 2:18-cr-00538-KOB-JHE Document 25 Filed 03/13/19 Page 5 of 5



s/	  Victor	  Kelley	  

CJA	  Counsel	  for	  Mr.	  McNabb	  

	  

                                                    Certificate	  of	  Service	  

                                                                       	  

I	  hereby	  certify	  that	  I	  have	  on	  this	  date	  served	  a	  copy	  of	  this	  Brief	  upon	  counsel	  for	  

the	  Government	  by	  this	  Court’s	  CM/ECF	  system.	  

	  

s/	  Victor	  Kelley	  

Of	  Counsel	  

	  

	  

`	  




	                                                                    5	  
